Douglas, J.,
concurring. I concur in the judgment as set forth in the per curiam opinion but write separately as my reasons for such judgment differ, in some respects, from those expressed in the majority opinion.
John W. Keefe, the relator, is a judge of the First District Court of Appeals. On October 2, 1985, Judge Keefe filed a declaration of candidacy and a petition to have his name placed on the primary election ballot for the May 6, 1986 election. Judge Keefe seeks to be a candidate for reelection to the office of Judge of the First District Court of Appeals.
It is undisputed that the petition filed by Judge Keefe was proper as to form and contained the requisite number of signatures. Notwithstanding the regularity of the petition, respondent Hamilton County Board of Elections refused to certify Judge Keefe’s name for entry on the May 6, 1986 primary ballot. The sole reason for the refusal was that Judge Keefe attained the age of seventy years on April 24, 1985.
Pursuant to Section 2(B)(1)(b), Article IV of the Ohio Constitution, *175this court has original jurisdiction in actions seeking the remedy of mandamus. On October 29, 1985, Judge Keefe, as relator, filed a complaint in this court seeking a writ of mandamus to require respondents to certify relator’s name to the May 6, 1986 election ballot. Respondents, the board of elections and the Secretary of State, filed motions to dismiss the complaint and these motions were overruled. In due course, respondents filed answers to the complaint. The matter is now before us on the merits.
Section 2, Article I of the Ohio Constitution reads:
“All political power is inherent in the people. Government is instituted for their equal protection and benefit, and they have the right to alter, reform, or abolish the same, whenever they may deem it necessary * * *.” (Emphasis added.)
Pursuant to the power reserved to themselves, the people of Ohio, on May 7,1968 by a vote of 925,481 to 556,530, adopted an amendment to the Constitution. The Modern Courts Amendment was approved by a majority of the voters in seventy-seven of the state’s eighty-eight counties. As a result of the amendment process, Section 6(C), Article IV of the Ohio Constitution reads, in part:
“No person shall be elected or appointed to any judicial office if on or before the day when he shall assume the office and enter upon the discharge of its duties he shall have attained the age of seventy years. * *
Relator challenges this provision on the basis that it is “unconstitutional.” Relator contends that the prohibition violates both the Ohio and the United States Constitutions.
I respectfully disagree with the relator’s assertions. The amendment containing Section 6(C), Article IV was proposed and presented to, and approved by, the people of Ohio, consistent with their sacred right to legislate for themselves. This right should be held inviolate and should not be disturbed by any court just because the court may not agree in fact or principle with the amendment. The mandatory retirement provision is entitled to the same constitutional respect and enforcement as is accorded any other component of Ohio’s ultimate cbmpact between the people and their government. The amendment in question is a part of the Constitution itself. As such, it cannot offend the very document of which it is a part. One provision of the basic law of the state simply cannot devour another equal provision. If this were to be permitted, then we would have “major” and “minor” constitutional clauses. We would have some provisions that would be accorded “super” or superior status over other provisions. Obviously, such a situation was never intended by the framers of our sacred document nor do we have the power to so decree. Thus, relator’s argument that Section 6(C), Article IV is “unconstitutional” as being in conflict with the Constitution of Ohio is not well-taken.
Relator also argues that the complained-of provision is violative of equal protection as guaranteed by the Fourteenth Amendment to the United States Constitution.
*176The initial inquiry in establishing whether a violation of equal protection has occurred is to examine the nature of the activity or group being regulated. Thus, “* * * a legislative classification, which implicates neither a suspect classification nor a fundamental interest, is valid if it is rational, i.e., if it is not wholly arbitrary and bears a reasonable relationship to a permissible governmental objective.” Clifford v. Daughtery (1980), 62 Ohio St. 2d 414, 417-418 [16 O.O.3d 443], See, also, Massachusetts Bd. of Retirement v. Murgia (1976), 427 U.S. 307.
A classification created by legislation, or as in this case by a constitutional provision, is not rendered invalid because the classification is not perfect. See State, ex rel. Burton, v. Greater Portsmouth Growth Corp. (1966), 7 Ohio St. 2d 34 [36 O.O.2d 19]; Massachusetts Bd. of Retirements. Murgia, supra. The classification need not affect all in an identical manner. Furthermore, there is no fundamental right to run for judicial office, Trafelet s. Thompson (C.A. 7, 1979), 594 F. 2d 623, certiorari denied (1979), 444 U.S. 906, or to retain public employment, Maimed s. Thorn-burgh (C.A. 3, 1980), 621 F. 2d 565, 570. In Massachusetts Bd. of Retirement v. Murgia, supra, the court held that age is not a suspect class. Id. at 313.
Coming now to the rational basis test as applied to mandatory retirement of judicial officers, numerous courts have determined that such a requirement is perfectly consistent with equal protection. See, e.g., Maimed v. Thornburgh, supra; Trafelet s. Thompson, supra; Rubino s. Ghezzi (C.A. 2, 1975), 512 F. 2d 431, certiorari denied (1975), 423 U.S. 891; Grinnell s. State (1981), 121 N.H. 823, 435 A. 2d 523; O’Neil s. Baine (Mo. 1978), 568 S.W. 2d 761; Aronstam s. Cashman (1974), 132 Vt. 538, 325 A. 2d 361; Nelson s. Miller (1971), 25 Utah 2d 277, 480 P. 2d 467.1 find no authority of any court of last resort to the contrary.
Accordingly, Ohio’s mandatory retirement provision does not violate equal protection. The restriction effects the same results produced by those statutes and state constitutional provisions which already have been declared valid by state and federal courts alike. The reasons for the restriction, articulated by others herein, rationally promote a legitimate state purpose and, therefore, the provision in question, Section 6(C), Article IV, must prevail against constitutional attack.
Finding that the mandatory retirement provision of Section 6(C), Article IV of the Ohio Constitution is constitutional with respect to both the Ohio and the United States Constitutions, the relator has no clear legal right to have his name certified to the May 6, 1986 ballot nor do respondents have a clear legal duty to place relator’s name on the ballot. Thus, the requested writ of mandamus must be denied.
In conclusion, I express one final concern. If relator’s arguments of equal protection and right to vote are found to be well-taken, it would appear to me that exactly the same arguments could be used to find invalid any constitutional amendment that might be approved by the people of *177Ohio, establishing a system for selection and retention of judges through a merit selection plan. The class of persons restricted from seeking election to the judiciary would be much larger than the class alleged to be suspect in the case sub judice. Would anyone seriously argue that such plans, variations of which have been adopted by thirty-five of the sovereign states, are unconstitutional for any of the reasons advanced by relator here? This is yet another reason why any tampering with the Constitution and its various provisions is extremely dangerous and unwise.